DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 4/19/22 obviates the rejections of 1/19/22 as well as addresses the issues discussed in the interview performed on 3/22/22. The submitted Drawings preclude an objection to the drawings for not having a Prior Art label; claiming further details of the flexible and rigid regions obviate Park ‘700 as a viable reference; and defining the first direction in the context of the axis along which the flexible region is bent such that the cells stack provides satisfactory definition to the direction. An updated search has yielded more relevant references (see attached Notice of References Cited). The Do ‘583, Lev ‘612, Hong ‘206, Kawakami ‘931, and Dasgupta ‘489 references all recite cells stacked in a “Z”-type configuration such that the connector of the cells is bent or folded to enable the stacking. However, none of the reference disclose a rigid-flex circuit board defined as claimed to accomplish this configuration. They instead rely on hinges. A rigid-flex circuit board connected to the tabs of the cells with both rigid and flexible regions in this context is unique. This configuration is best shown in instant Figure 2A. Further, the references do not disclose thermal switch devices coupled to the cells. These features in combination result in allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725